DETAILED ACTION
This is the First Office Action on the Merits based on the 16/981,539 application filed on 09/16/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
7 in Figure 1. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A peripheral upper surface (claims 7 and 12)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 


Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 3, “said spring elements” should be corrected to ---said series of spring elements---
On lines 5-6, “said spring elements” should be corrected to ---said series of spring elements---
Claim 3 is objected to because of the following informalities:  
On line 2, “said spring elements” should be corrected to ---said series of spring elements---
Claim 1 is objected to because of the following informalities:  
On line 3, “said frame” should be corrected to ---said peripheral frame---
On lines 3-4, “said spring elements” should be corrected to ---said series of spring elements---
Claim 5 is objected to because of the following informalities:  
On line 3, “said spring elements” should be corrected to ---said series of spring elements---
On line 3, “said spacer spring” should be corrected to ---said series of spacer spring---
Claim 7 is objected to because of the following informalities:  
On lines 2-3, “said spring elements” should be corrected to ---said series of spring elements---
Claim 12 is objected to because of the following informalities:  
On line 1, “said spring elements” should be corrected to ---said series of spring elements---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “said perimeter” on line 3 lacks antecedent basis.
Regarding claim 5, the limitation “said band holding spacer elements” on lines 4-5 lacks antecedent basis. Further, it appears that the clause has not been completed.
	Regarding claim 12, the limitation “the peripheral upper surface” on line 2 lacks antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner notes that “spring elements” have not been interpreted under 35 USC 112(f) as it appears that the Applicant merely refers to the components as “spring elements”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 10,232,208).

Regarding claim 1:
            Chen discloses a peripheral frame (trampoline frame horizontal portion 30), a trampoline mat (trampoline bed 32) attached to said peripheral frame via a series of spring elements (springs 31, the springs connect the frame to the bed, see Figure below), and a protective mat (buttress pad 61) for covering said spring elements (see Figure below, the buttress pad covers the springs), wherein said trampoline comprises a spacer (step side pads 66, see Figure below, in the broadest reasonable interpretation lacking any other structural or functional limitation, the step side pads have been considered spacers as the pads support the buttress pad above the trampoline frame) attached to said peripheral frame above said series of spring elements and below said protective mat for holding said protective mat a spacer height above said spring elements (see Figure below), and an air permeable web (enclosure net 52, Chen discloses that the enclosure net is made of fabric with a weave, and would be air permeable) connecting said protective mat and said trampoline mat (see Figures 1-4, specifically).

    PNG
    media_image1.png
    596
    624
    media_image1.png
    Greyscale

Regarding claim 3:
            Chen discloses that said peripheral frame extends above said spring elements and said trampoline mat (see Figures 3-4, specifically. The trampoline mat extends above the springs).

Regarding claim 4:


Regarding claim 6:
            Chen discloses that said air permeable web comprises a net or gauze (in the broadest reasonable interpretation, the woven fabric of Chen has been considered a net).

Regarding claim 7:
            Chen discloses that the peripheral frame has a peripheral upper surface, and the spring elements are attached to the peripheral frame to hold the peripheral upper surface above the trampoline mat (Insomuch as Applicant has shown that the springs are attached to the peripheral frame to hold the peripheral upper surface of the peripheral frame above the trampoline mat, Chen discloses the same). 

Regarding claim 8:
            Chen discloses that he spacer provides a second support at a distance and towards the trampoline mat, in particular keeping the protective mat functionally horizontal (see Figures 3-4, specifically).

Regarding claim 9:


Regarding claim 10:
            Chen discloses that the air permeable web is a continuous band about the perimeter of the trampoline mat and having opposite sides (the air permeable web sits around the entirety of the perimeter of the trampoline mat, one side fixed to the trampoline mat and one side fixed to the protective mat (the outer side of the air permeable web attaches to the protective mat, the inner side attaches to the trampoline mat, see Figures 3-4 specifically. “The enclosure net is preferably connected to the net lower connection 55 either at the pad system apex 67 or lower near the spring inside connection 33.” See column 6, line 58-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 10,232,208).
Chen discloses the device as substantially claimed above.

Regarding claim 11:
            Chen discloses fails to specifically disclose that said peripheral frame extends between 1 and 10 cm.
            However, it would have been an obvious matter of design choice to change the dimensions of the peripheral frame to be between 1 and 10 cm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 12:
            Chen discloses fails to specifically disclose that said spring elements hold a trampoline mat plane P at least 1.5 cm removed from the peripheral upper surface.
 However, it would have been an obvious matter of design choice to change the dimensions springs such that the springs hold the trampoline mat plane at least 1.5cm from the peripheral upper surface, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 10,232,208) in view of Seaman et al (US 10,806,958).
Chen discloses the device as substantially claimed above.

Regarding claim 2:
            Chen discloses fails to specifically disclose that the trampoline is an in-ground trampoline. 
	Seaman et al discloses a trampoline where the frame is connected to the ground either directly (in ground) or through legs (see column 1, lines 25-29).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen to be an in ground trampoline, as taught by Seaman et al, as Seaman et al discloses to suit the needs of the user. 


Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784